ITEMID: 001-5083
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: STAWICKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Matti Pellonpää
TEXT: The applicant is a Polish citizen, born in 1933 and living in Szczecin.
A.
On 22 April 1996 the Szczecin Regional Court dismissed the applicant’s appeal against a decision of the Social Insurance Board by which the latter had refused to grant him retirement pension for persons working in difficult conditions. On 10 June 1996 the applicant lodged an appeal against this decision with the Szczecin Regional Court, which transmitted it to the Court of Appeal.
On 25 June 1996 the Regional Court, following an order of the Court of Appeal, requested the applicant to supplement his appeal by indicating what errors of fact and law had allegedly been committed by the court during the examination of the case. This order was served on the applicant on 27 June 1996 and he was informed that he should comply with it within seven days from its service.
On 1 July 1996 the applicant submitted pleadings to the court explaining the grounds of his appeal. The date of submitting the pleadings to the court is clearly certified by a stamp of the court’s registry on a copy of the document.
By a decision of 2 July 1996 the Szczecin Regional Court rejected the applicant’s appeal, finding that he had failed to comply with its order of 25 June 1996.
In 1998 the applicant requested assistance from his local MP, complaining that the Regional Court had rejected his appeal, having failed to take into consideration his pleadings of 1 July 1996. In reply to the MP’s enquiry as to circumstances in which the applicant’s appeal had been rejected, the Regional Court informed him by a letter of 7 July 1998 that the judgment of 22 April 1996 had became final since the applicant had failed to complement his appeal within the time-limit fixed by the court for that purpose.
In reply, by a letter to the President of the Court of 14 July 1998, the MP referred to information he had received on 13 July 1998 in a telephone conversation with the Regional Court’s registry, according to which the applicant had failed to pick up the court’s decision of 2 July 1996 at the post office. The MP reiterated his request that the applicant’s complaint be thoroughly investigated.
By a letter of 22 July 1996 the President of the Labour Law Division of the Regional Court informed the MP that on 1 July 1996 the applicant had complemented his appeal, but, since his appeal so complemented still did not comply with the requirements that the law attached to an appeal against a first-instance judicial decision, the court rejected it on 2 July 1996. This decision was later duly served on the applicant, in a manner compatible with the requirements of the Code of Civil Procedure.
On 3 September 1998 the applicant lodged an appeal against the decision of 2 July 1996. He submitted that the court, when rejecting his appeal on 2 July 1996, must have been unaware that he had complied with its order to complement it by detailed arguments. Thus, his appeal had been rejected erroneously.
He further submitted that this decision had been served on him only in August 1998. He also stated that he did not pick up the decision of 2 July 1996 at the post office, as in July 1996 he had been on holidays for a month. It had only been in 1998 that he had enquired about the further course of the proceedings. He had received a copy of the decision from which it transpired that it had been taken on the erroneous ground of his alleged failure to comply with the court’s order to supplement his appeal.
On 17 September 1998 the Szczecin Regional Court rejected the applicant’s appeal. The court found that the decision of 2 July 1996 had been sent to the applicant by registered letter. It could not be served on him because of his absence. On 11 July 1996, the decision was deposited at the post office. As the applicant did not pick it up at the post office within the seven-days’ time-limit provided for by law, it was not delivered to him. On 19 July 1996 the decision was returned to the court and deposited in the case-file. Pursuant to Article 136 § 2 of the Code of Civil Procedure, it should therefore be regarded as having been duly served. Thus, the applicant’s appeal had to be rejected, having been lodged out of time.
B. Relevant domestic law
Article 168 § 1 of the Code of Civil Procedure, insofar as relevant, provides that if a party to proceedings fails to comply with the prescribed time-limit without its fault, the court shall, on that party’s request, grant leave to appeal out of time.
Article 136 of the Code of Civil Procedure provides that the parties to proceedings are under an obligation to inform the court about any changes in their addresses. Under § 2 of this provision, if they fail to do so, a decision to be served on the party shall be filed in the case-file and shall be regarded as having been duly served, unless the court knows the new address of that party.
